Title: From Louisa Catherine Johnson Adams to James Monroe, 17 August 1818
From: Adams, Louisa Catherine Johnson
To: Monroe, James


				
					Sir
					Washington 17 August 1818
				
				At the risk of incurring the anger of my husband, and under the apprehension of your displeasure; I am obliged by the ties of nature which are more powerful than either of these circumstances however painful, to solicit your aid and compassion for my Sister, whose situation fills me with alarm and dread.Mr: Boyd who was formerly at the head of the wa Pension Office, in a moment of anguish at finding the Salary incompetent to support his family, has resigned his situation principally in consequence of severe and unexpected disappointment in the loss of a promised contract from Government to procure Arms for the United States—Nobody can more warmly condemn the precipitancy  of his conduct on this occasion than myself; but it is hard that the innocent should suffer for the guilty: and in consequence of his trip to Europe on this business when elated with the prospect of success he was led into expences which have deeply involved his family in the greatest difficulties if not here-after in absolute ruin.—Mr. Boyd has been in the public Service ten years and has ever conducted himself with honour in the situations which he has filled—The last Office had become particularly laborious—All these circumstances will I trust plead in his excuse—If not let me at least entreat you to consider the situation of his Wife with sex promising boys, the eldest not eleven years, the youngest not three months! a woman whose general character and virtues would adorn an Angels sphere! who lives a bright example to her sex as a mother and a Wife—who is a patient uncomplaining sufferer in this state of anticipated misery and anxiety.Forgive my warmth Dear Sir, and pardon the urgency of my solicitation—I know too well how often you are beset by people suffering under the same calamities, and I am likewise well convinced that the goodness of your heart, and the natural benevolence of your disposition prompts you to assist the afflicted as far as the limits of your power will admit—It is therefore most unwillingly that I add to the number of oppressive petitioners who fatigue and harass your days with their importunities—Mr: Calhoun has ever been most friendly to Mr. Boyd and accepted his resignation with reluctance. If the renewal of the Contract is not incompatible with the interests of the United States and altogether impossible let me implore you to give it to my Brother Who by this means may acquire an independence and be enabled to provide fo his family without farther applications to your goodness: and should this not be practicable I would solicit a Navy Agency where my Sister would not be far removed from her family lest any accident should befal and she be left destitute in a Land of Strangers.Knowing how contrary it is to my husbands principles to assist any individual of his family—I again repeat that I am shocked at the necessity of the step which I am now taking but my Religion sanctions it and I prefer my duty God to my duty Man.Once more I entreat your pardon for my presumption and request you to accept the assurance of my profoundest Esteem and Respect.
				
					Louisa Catherine Adams
				
				
					P S. Should you condescend to answer this Letter will you enclose it to Mr Calhoun desiring it may be delivered to me privately—
				
			